% FILED
oO JAN 2°7 2020 AC 20CR- 56 FELONY

UNITED STATES DISTRICT COURT JUDGE WOOD
THOMAS G. BRUTON NORTHERN DISTRICT OF ILLINOIS |
CLERK, U.S. DISTRICT COURT MAGISTRATE JUDGE HARJANI

- DESIGNATION SHEET FOR CRIMINAL PROCEEDINGS

1. Is this an indictment or information arising out of offenses charged in one or more
previously-filed complaints signed by a magistrate judge? No (You must answer 1b even if
the answer is No)

la. If the answer is “Yes,” list the case number and title of the earliest filed —
complaint: n/a

1b. Should this indictment or information receive a new case number from the
court? Yes

2. Is this an indictment or eaiprinatien, that SEieren tae one or more previously-filed
indictments or informations? No

2a. If the answer is “Yes,” list the case number and title of the earliest filed
‘superseded indictment or information and the name of the assigned judge (Local Rule
40.3(b)(2)): n/a

3. Is this a re-filing of a previously dismissed indictment or information? No

4. Is this a case arising out of the failure of the defendant to appear in a criminal
proceeding in this Court? No

5. Is this a transfer of probation supervision from another district to this District? No
6. What level of offense is this indictment or information? Felony
te Does this indictment or information involve eight or more defendants? | No
8. Does this indictment or information include a conspiracy count? No
‘ah Identify the type of offense that describes the count, other than any conspiracy count,

with the most severe peaeiiy: Bribery oe

10. List the statute of each of the offenses charged in the indictment or information. 18
U.S.C. § 666 and 26 U.S.C. § 7206

s/ Chris Stetler
Chris Stetler
Assistant United States Attorney

 

 
